Title: From James Madison to James Madison, Sr., 18 August 1788
From: Madison, James, Sr.
To: Madison, James


Hond SirN. York Aug. 18. 88.
I have recd. your favor of the 9th. inclosing a paper from Mr. Triplet. The case is stated so imperfectly that it is impossible for me to take any step for bringing it before Congress, if that should be proper. Mr. R. Morris I am told will be here soon, and I shall endeavour then to supply the omitted circumstances. In the meantime Mr. Triplet may either make out a fuller statement & forward it, or wait till he hears from me on the subject.
I have had no opportunity of doing any thing as to Anthony, since my last. John continues to decline. I think he is in a consumption, and will not stand it very long.
No late news of consequence has come from Europe. The war appears to be going on between the two imperial Courts & the Turks. And the affairs of France portend a serious struggle between the royal authority & the spirit of liberty.
We just learn the fate of the Constitution in N. Carolina. Rho. Island is however her only associate in the opposition, and it will be hard indeed if those two States should endanger a system which has been ratified by the eleven others. Congress have not yet finally settled the arrangements for putting the new Government in operation. The place for its first meeting creates the difficulty. The Eastern States with N. York contend for this City. Most of the other States insist on a more central position.
Tell my brother Ambrose if you please that he must draw on Mr. Shepherd for the price of the Negro boy for the French Marchioness. On a second & more accurate examination of my papers I have found your loan office certificates. With affecte. regards to the family I remain Yr. dutiful son
Js. Madison Jr
